DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/21 has been entered.

Claim Status
Claims 7-14, 16, 19-20, 22, 25-29, 41-42, and 45-46 are cancelled. Claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44, and 47-49 are pending. 
Claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44, and 47-49 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 8/2/21 has been considered.  A signed copy is enclosed.
The newly submitted Information Disclosure Statement does not contain any references that render the previously allowed claims un-patentable and do not contain any prior art.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Paul Weaver on 3/7/22.
The application has been amended as follows: 
The abstract filed on 11/28/17 was non-compliant because it was not presented on a separate sheet.  37 CFR 1.72(b)  requires that the abstract be set forth on a separate sheet. This requirement applies to amendments to the abstract as well as to the initial filing of the application.  The amendments filed on 11/28/17 are added below as an Examiner’s Amendment, correcting the non-compliance. 
1. The abstract is amended to read as follows, as if presented on a separate page: 
The present invention relates to a pharmaceutical composition for treating a cancer or an infection in a subject by administrating an amount of an interleukin 15 (IL-15) derivative conjugate so as to induce a proliferation of natural killer cells (NK cells) which is the same or higher than the one obtained with high dose of interleukin-2 (HDIL-2); eventually associated with a pharmaceutically acceptable carrier. 
2. The Brief Description of the Drawings at paragraphs [0025] to [0043] of the published application is amended to read as shown below:
BRIEF DESCRIPTION OF THE DRAWINGS
[0025] FIG. 1A shows the in vitro dose-effect of RLI on human peripheral blood mononuclear cells (PBMC) for day 4 and day 7. FIG. 1B shows in vitro dose-effect of RLI on human PBMC as compared to IL-2 and IL-15. 

[0026] FIG. 2A shows the in vitro effect of RLI on human Treg subpopulation (FoxP3- CD4+ T cells) as compared to IL-2 and IL-15. FIG. 2B shows the proportion of proliferating FoxP3+ CD4+ T cells (left panel); FoxP3low CD4+ T cells (middle panel) and FoxP3high CD4+ T cells (right panel) for RLI as compared to IL-2 and IL-15. 

[0027] FIG. 3 resumes the protocol of Mus musculus injection. 

+ T cells, FoxP3+ CD4+ T cells and FoxP3- CD4+ T cells in mice injected with either PBS, IL-2, IL-15 or RLI. 

[0029] FIG. 5 represents the ratio of proliferating NK cells to FoxP3+ T cells (Treg) in mice injected with PBS, IL-2, IL-15 or RLI.
 
[0030] FIG. 6A shows the percentage of IFN producing cells among NK cells (left panel), CD8+ T cells (middle panel) and CD4+ T cells (right panel). FIG. 6B shows the NK cell cytotoxicity against YAC-1 cell line for the mice injected either with PBS, IL-2, IL-15 or RLI.

{0031] FIG. 7 shows the total cell numbers of donor cells, MP CD8+ T cells, and NK cells in mice injected with donor cells and PBS, IL-2, IL-15 or RLI.

[0032] FIG. 8 represents the VLS in mice injected with donor cells and PBS, IL-2, IL-15 or RLI. 

[0033] FIG. 9A represents the evolution of the tumor volume depending on the cytokine regimen. FIG. 9B shows the Area Under the Curve (AUC) for subcutaneous tumor growth in mice treated with the indicated reagents.

[0034] FIG. 10A represents the observed and modelized evolution of RLI concentration in macaque blood depending on the injected dose as a function of time (left panel: 20 mcg/kg RLI1, right panel: 3.5 mcg/kg RLI1). FIG. 10B represents the remaining concentration of RLI in the whole bloodstream at prolonged time calculated on fitted curves (left panel: 20 mcg/kg RLI1, right panel: 3.5 mcg/kg RLI1).

[0035] FIG. 11 represents the VLS versus the NK and CD8+ cells proliferation induced in mice injected with PBS, IL-2, IL-15, and RLI.

[0036] FIG. 12A shows the in vitro proliferation effect at days 3, 4, 5, 6 and 7 on NK cells and FIG. 12B shows the in vitro proliferation effect at days 3, 4, 5, 6 and 7 on CD8+ T cells from PBMC of healthy donors of equimolar doses of RLI, IL-2 and IL-15 as compared to PBS. 

[0037] FIG. 13 represents the dose-response effect of RLI on NK cell expansion.

[0038] FIG. 14 represents the dose-response effect of RLI on VLS in lung and liver.

[0039] FIG. 15 represents the dose-response effect of RLI on VLS in lung.

[0040] FIG. 16 represents the dose-response effect of RLI on NK cell expansion.

[0041] FIG. 17 represents the dose-response effect of RLI on Treg cell expansion.

[0042] FIG. 18 represents the dose-response effect of RLI on the ratio of percentage Treg versus NK cells.

[0043] FIG. 19 represents the pharmacological efficacy versus toxicity for RLI.


Conclusion
Claims 1-6, 15, 17-18, 21, 23, 24, 30-40, 43-44, and 47-49 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	3/8/22


/BRIAN GANGLE/               Primary Examiner, Art Unit 1645